DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 25, 2020 has been entered.
Applicants previously canceled claims 1-82, and now cancel claim 85.  Claims 93-103 remain withdrawn from further consideration as being drawn to a nonelected invention.  It is noted that the status identifiers for claims 93-103 are noted as Previously Presented, but should be noted as Withdrawn.  Applicants amended claims 83, 86, and 89.  Claims 83-84 and 86-92 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed June 25, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  

Information Disclosure Statement
The Information Disclosure Statements filed on September 25, 2020 and November 18, 2020 have been considered.

Claim Objections
Claims 83-84, 86, and 89-92 are objected to because of the following informalities:  
	At claim 83, lines 2, 5, 9, and 12, “Type V” should be inserted before “Cas polypeptide.”
At claim 84, line 1, “Type V” should be inserted before “Cas polypeptide.”
At claim 86, line 1, “Type V” should be inserted before “Cas polypeptide.”
At claim 89, line 1, “Type V” should be inserted before “Cas polypeptide.”
At claim 90, line 1, “Type V” should be inserted before “Cas polypeptide.”
At claim 91, lines 1 and 3, “Type V” should be inserted before “Cas polypeptide.”
At claim 92, line 1, “Type V” should be inserted before “Cas polypeptide.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 88 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").  Thus an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious" and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966; Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

 	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
A written description of an invention involving a chemical genus, like a description of a chemical species, "requires a precise definition, such as by structure, formula, [or] chemical name," of the claimed subject matter sufficient to distinguish it from other materials. Fiers v. Revel, 984 F.2d at 1171,25 USPQA2d, 1601; In re Smyth, 480 F.2d 1376,1383, 178 USPQ 279,284 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is an unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not a sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163.  The MPEP does state that, for a generic claim, the genus can be adequately described in the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163. Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618. 	The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial Structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed structure, and v. Correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. 
 	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  This disclosure of only one or a few species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure indicates that the patentee has invented species sufficient to constitute the gen[us]."  See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 115; Noelle v. Lederman, 355 F.3d, 1343, 1350, 69 USPO2d 1508, 1514 (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). 	In addition, it has been well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression, and activities.  Based on the instant disclosure, one of skill in the art would not know which nucleic acids having at least 80% identity  	Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117 clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed (Vas-Cath at 1116). 	One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In Fiddes v. Baird, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence. 	In the instant case, the claims are drawn to a composition comprising a C2c1 polypeptide orthologue having at least 80$ identity to an orthologue of specific bacterial species.  In the absence of sufficient guidance and direction to the structural and functional analysis, Applicant's reliance on the disclosed C2c1 polypeptides does not appear to provide sufficient written description for the genus of sequences or subsequences with at least 80% identity with to an orthologue of specific bacterial species, which indicates that the ordinary artisan could not predict the operability in the invention of any species other than those disclosed, which have the desired activity. 	As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad genus.  It is unquestionable that the claims are broad and generic, with respect to all possible sequences thereof encompassed by the claims.  Given the claimed C2c1 polypeptides, the possible sequences with at least 80% identity with C2c1 orthologues of specific bacterial species are numerous.  The claims would encompass virtually limitless sequences with the required level of identity with the claimed C2c1 polypeptides, which might, or might not, have the recited activity.  

 	Further, the claims lack written description because there is no disclosure of a correlation between any sequences having at least 80% identity with the claimed C2c1 polypeptide orthologues, other than those genuses specifically disclosed in the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in these genuses.  The specification does not provide sufficient descriptive support for the myriad of sequences with at 80% identity with the claimed C2c1 polypeptide orthologues, as embraced by the claims.  Further, there is no teaching which portions of the claimed sequences may vary, and still retain the ability to function as a C2c1 polypeptide.  There is no structure-function correlation for the variety of sequence variants as claimed.  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 1521,222 USPQ 369,372-372 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the entire scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 83-84 and 86-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 83, lines 3-6, it is not clear if only the tracrRNA sequence is capable of forming a complex with the Cas polypeptide and directed site-specific binding of said complex to a target sequence, or if both the heterologous guide sequence and the tracrRNA sequence.  If both the guide and tracrRNA sequences are required, it is suggested that “that is capable of forming a complex” be changed to “that are capable of forming a complex.”
Claims 84 and 86-92 depend from claim 83 and are therefore included in this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 83-84 and 90-92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,790,490.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the ‘490 patent.  The claims of the ‘490 patent are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides, which polypeptides have the same components as the claimed components.  Therefore, the claims are not patentably distinct.

Claims 83-84 and 90-92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,648,020. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the ‘020 patent.  The claims of the ‘020 patent are directed to a method for detecting a target DNA in a eukaryotic cell employing a genus of Cas polypeptides, including Type V CRISPR polypeptides, which polypeptides have the same components as the claimed components.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  While the instant claims are to the product, one of ordinary skill in the art would be able to arrive at the instant composition from the ‘020 patent’s method claims.  Therefore, the instant claims are not patentably distinct from the issued claims.   

Claim 83-84 and 90-92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 29, and 73 of copending Application No. 16/071,896 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the ‘896 application.  The copending claims of the ‘896 application are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides, which polypeptides have the same components as the claimed components.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-84 and 90-92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of copending Application No. 16/400,026 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the ‘026 application.  The copending claims of the ‘026 application are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides, which polypeptides have the same components as the claimed components.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 83-84 and 86-92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 9-10, 47-48, 55, 176-177, 179, 188, 191, and 202-204 of copending Application No. 16/773,000 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because, while the ‘000 application claims a C2c1 polypeptide having mutations that reduce the activity of the enzyme, claims 83-84 and 86-92 encompass the instant claims, which are directed to Cas polynucleotides, which may be Type V Cas polynucleotides, including C2c1 polypeptides and mutants thereof.  One of ordinary skill in the art before the effective filing date of the claimed invention would know that the claimed compositions comprise polypeptides and nucleic acid components of both the ‘000 application and the instant application are of similar scope and could be used for the same purpose.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-84 and 90-92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/894,678 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the ‘678 application.  The copending claims of the ‘678 application are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides, which polypeptides have the same components as the claimed components.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-84 and 90-92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40, of copending Application No. 16/909,064 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the ‘064 application.  The copending claims of the ‘064 application are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides, which polypeptides have the same components as the claimed components.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-84 and 90-92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/909,101 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the ‘101 application.  The copending claims of the ‘101 application are directed to a method for altering expression of a gene in a mammalian cell employing a genus of Cas polypeptides, including Type V CRISPR polypeptides, which polypeptides have the same components as the claimed components.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  While the instant claims are to the product, one of ordinary skill in the art would be able to arrive at the instant composition from the ‘101 application’s method claims.  Therefore, the instant claims are not patentably distinct from the issued claims.   

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. § 112(a)/first paragraph, Applicants’ arguments have been fully considered, but are not deemed to be persuasive.
Applicants assert that the rejections are not applicable to the claims, as amended.
However, the rejection is based upon the recited 80% sequence identity with SEQ ID NOS: 548-567.  Because Applicants did not present any arguments other than the rejection was not applicable, and because the claim 88 still recites an 80% sequence identity, this rejection is maintained.


However, it is noted that the applied patents and patent applications all relate to Type V CRISPR proteins and compositions, which are identical to those claimed in the instant application, including Cpf1 and C2c1 polypeptides.  Therefore, these rejections are maintained.  In addition, new non-statutory double patenting rejections over U.S. Patent Application Nos. 16/894,678; 16/909,064; and 16/909,101 are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636